Per Curiam.
Respondent, a member of the bar of this State, pleaded guilty before the United States District Court *19to a charge of failure to file an income tax return for the year 1969. The indictment charged that respondent’s gross income for that year was $53,885.55. On May 10, 1976 he received a suspended sentence, was placed on probation for a period of two years and was fined $2,000.
This Court, by a consent order effective July 1, 1976, temporarily suspended respondent from the practice of law pending disposition of the ethics proceedings against him filed as a result of the aforesaid criminal conviction.
The sole question is the extent of the discipline to be imposed. Beports of psychiatric examinations of respondent made at the time of his plea are in conflict as to the existence of any emotional problem. In 1954, some 23 years ago, he was suspended from the practice of law for two years when it was brought to the attention of this Court that respondent, prior to his taking and passing the bar examination, had failed to disclose to the Union County Character and Pitness Committee the fact that when 18 years of age he had been convicted of burglary and larceny. In re Hyra, 15 N. J. 252 (1954). However, his good record since then merits some consideration.
Under the circumstances, we conclude that respondent should be suspended from the practice of law for a period of one year and until the further order of this Court. In re Wilentz, 69 N. J. 121 (1976). The period of suspension is to run from July 1, 1976, the effective date of the order of temporary suspension entered by this Court. So ordered.
For suspension for one year — Chief Justice Hughes, Justices Mountain, Sullivan, Pashman, Clifford and Schreiber and Judge Conford — 7.
Opposed — None.
O E D E B
It is OEDEEED that HAEEY G. HYEA of Hillside be suspended from the practice of law for one year and until *20further order of the Court, effective July 1, 1976; and it is further
ORDERED that HARRY Q. HYRA be and hereby is restrained and enjoined from practicing law during the period of his suspension.